In a matrimonial action in which the parties were divorced by a judgment dated August 25, 1981, the plaintiff former husband appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), dated January 26, 1996, which denied, without a hearing, his motion pursuant to Domestic Relations Law § 236 (B) (9) (b) and § 248 to terminate his maintenance obligation in the weekly amount of $100.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff’s submissions failed to disclose a genuine question of fact as to whether the continued enforcement of the maintenance provision would create an extreme hardship for him (see, Grimaldi v Grimaldi, 167 AD2d 443). Accordingly, the court did not err in denying his motion without a hearing. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.